Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 06/13/2019 and 08/23/2019 have been considered by the examiner.
Status of Application
Claims 1-31 are pending. Claims 1, 14, and 23 are the independent claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 42.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Office Note
While not seemingly objectionable, drawings 3A-G appear to be labeled inconsistently. Only drawings 3A, 3B, and 3E contain their respective reference characters associated with their first and second towed vehicles. The other drawings, 3C-3D and 3F-3G, appear not contain their respective 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an additional, separate, or different component to the second sensor, which is critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 recites “a first sensor connected with the first vehicle and operably coupled with the receiver, the first sensor includes a first global positioning system receiver and is configured to sense a relative orientation of the first longitudinal axis within a global coordinate system”. GPS sensors measure timestamped positional information of a point, but the sensor is claimed to sense orientation of the first longitudinal axis. Single GPS sensors are not configured to sense orientation, of a point or a line. The claim appears to require an additional step or additional structure in the sensor, such as a compass, magnetometer, additional GPS devices, etc., for which the claims and specification does not provide support, to measure the orientation of the axis. Due to their similarly claimed limitations, the same arguments apply to the second sensor as well.
Claims 10, 14, and 23 contain similarly recited limitations and are rejected under the same rationale.
Claim 13 recites “wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles”. The second sensor is only claimed to include a GPS sensor, which provides positional information based on satellite signals. The pivot axis runs through the point at which the first vehicle and second vehicle are connected, therefore its coordinate position does not 
Claim 22 contains similarly recited limitations and is rejected under the same rationale.
	Claims 2-13, 15-22, and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14 and 23 contain similarly recited limitations and are rejected under the same rationale.
The term "substantially" in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no proper definition for the metes and bounds of what is considered “a substantially lateral direction”. Any direction with an orthogonal component to the longitudinal axis could be interpreted to be substantially lateral and, for the purpose of examination, the limitation will be interpreted as such.
Claims 11, 14, 21, and 30 contain similarly recited limitations and are rejected under the same rationale.
Claim 10 recites the limitation "a first position" in line 4 and “a second position” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Although the positions are described differently, “a first position” is already introduced in line 5 of claim 1 and, similarly, “a second position is already introduced in lines 5-6 of claim 1. Different terms should be used to describe these additional positions introduced in claim 10.

Claim 13 recites the limitation “wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles”. The second sensor is only claimed to include a GPS sensor, which provides positional information based on satellite signals. The pivot axis runs through the point at which the first vehicle and second vehicle are connected, therefore its coordinate position does not change relative to each vehicle. Instead, the two vehicles simply rotate around the pivot point. So a GPS device placed at the pivot point will always maintain the same relative position from any another GPS placed at any fixed point on either vehicle. So it is unclear how an articulation angle would be determined if the second sensor is a GPS that is placed along the pivot axis. However, since the sensor merely “includes” a GPS, for the purpose of examination, the second sensor will be interpreted to include any type of sensor which can effectively determine an articulation angle between the first and second vehicles when placed along the pivot axis.
Claim 22 contains similarly recited limitations and is rejected under the same rationale.
Claim 21 recites “wherein the angular offset between the second and third axes is in the substantially lateral direction".  There is insufficient antecedent basis for this limitation in the claim. The term “third [axis]” has not been introduced in this claim or any claim from which it depends. “A third longitudinal axis” is introduced in claim 10, but claim 21 depends from claim 20, which depends from independent claim 14. So it is unclear to what this term is referring to in claim 21. The only two axes that have been introduced so far in claim 21 or the claims from which it depends are the first and second .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-5, 7-8, 12, 14-17, 19, 23-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bevly et al. (US 6,434,462 B1).
Regarding claim 1, Bevly discloses a vehicle system, comprising:
a first vehicle having a first longitudinal axis; a second vehicle operably coupled with the first vehicle and having a second longitudinal axis, wherein the second longitudinal axis of the second vehicle is movable between a first position where the second axis is aligned with the first axis and a second position where the second axis is angularly offset from the first axis; (Bevly Fig. 1-2 and column 1 line 49 through column 2 line 28 and column 2 lines 42-56)
and a controller arrangement, comprising:
a sensor arrangement, comprising:
a first sensor connected with the first vehicle and operably coupled with the receiver, the first sensor includes a first global positioning system receiver and is configured to sense a relative orientation of the first longitudinal axis within a global coordinate system; (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 3 lines 6-8, and column 3 lines 31-34)

a controller operably coupled the first sensor and the second sensor, wherein the controller is configured to calculate an angular offset between the first and second longitudinal axes. (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, and column 3 line 38 through column 4 line 64)
Regarding claim 2, Bevly discloses wherein the first vehicle includes a towing vehicle and the second vehicle includes towed vehicle (Bevly abstract and column 1 lines 49-57 and column 2 lines 47-56).
Regarding claim 3, Bevly discloses wherein the towing vehicle includes a semi-tractor (Bevly column 1 lines 6-9, column 1 lines 49-60, column 2 lines 45-48).
Regarding claim 4, Bevly discloses wherein the towed vehicle includes a semi-trailer (Bevly abstract and column Fig. 1-2).
Regarding claim 5, Bevly discloses wherein the second sensor is coupled to the second vehicle proximate a front end of the second vehicle (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 2 lines 60-65, and column 3 lines 28-31).
Regarding claim 7, Bevly discloses wherein the second sensor is located along the second longitudinal axis (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 2 lines 60-65, column 3 lines 28-31, and column 4 lines 43-48).  
Regarding claim 8, Bevly discloses wherein the angular offset is in a substantially lateral direction (Bevly Fig. 1-2).
Regarding claim 12, Bevly discloses wherein the second vehicle is pivotably coupled with the first vehicle (Bevly column 2 lines 45-48).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1).
Regarding claim 10, Bevly discloses the claimed invention except for explicitly stating further comprising: a third vehicle operably coupled with the second vehicle and having a third longitudinal axis, wherein the third longitudinal axis of the third vehicle is movable between a first position where the third axis is aligned with the second axis and a second position where the third axis is angularly offset from the second axis, wherein the sensor arrangement further comprises a third sensor connected with the third vehicle and operably coupled with the receiver, the third sensor includes a third global positioning system receiver and is configured to sense a relative orientation of the third longitudinal axis within the global coordinate system, and wherein the controller is configured to calculate an angular offset between the second and third longitudinal axes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement the same system for the first articulation between the first and second vehicle for a second articulation between the second vehicle and a third vehicle, since it has been held that mere duplication of the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 11, Bevly discloses wherein the angular offset between the second and third axes is in the substantially lateral direction (Bevly Fig. 1-2).
Claims 6, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Okada (US 2008/0027645 A1).
Regarding claim 6, while Bevly discloses a plurality of GPS devices that are used to determine the tractor’s position, which is located along the first longitudinal axis, Bevly does not explicitly state wherein the first sensor itself is located along the first longitudinal axis.
However, Okada teaches wherein the first sensor is located along the first longitudinal axis (Okada abstract and ¶12-14, 18). It is the Office's stance that the specification of placing the gps sensor along the longitudinal axis, without any explanation of any novel benefit of placing it along the longitudinal axis over other gps placements is a mere design choice. Choosing to place it along the longitudinal axis, without the recitation of a novel benefit, does not distinguish the invention over the prior art. If the structure and geometric parameters of the vehicle and its hitch point are known, as in Bevly, then a person could expect a similar result when calculating the articulation angle from placing the GPS at any fixed point on the vehicle. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any placement of the GPS would have been obvious and the design choice would have produced predictable results.
With respect to claims 18 and 28: all limitations have been examined with respect to the system in claims 1-2, 6, 8, and 12. The system taught/disclosed in claims 1-2, 6, 8, and 12 clearly covers the limitations of the system in claim 18 and can clearly perform the method of claim 28. Therefore claims 18 and 28 are rejected under the same rationale.
s 9, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Headley (US 2015/0307129 A1).
Regarding claim 9, while Bevly discloses wherein the controller is operatively connected to the first vehicle, it does not explicitly state wherein the controller is actually located within the first vehicle.  
	However, Headley teaches wherein the controller is located within the first vehicle (Headley Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the articulation estimation device, as described by Bevly, to have the controller located in the first vehicle, as taught by Headley, because it creates a more robust system where the first vehicle contains most of the necessary parts for operation. This means that the second vehicle, or trailer, can be more easily interchangeable without duplication of parts. It would be more expensive to put the controller in every trailer, instead of just in the towing vehicle itself.
With respect to claims 20 and 31: all limitations have been examined with respect to the system in claims 1-2, 8-9, and 12. The system taught/disclosed in claims 1-2, 8-9, and 12 clearly covers the limitations of the system in claim 20 and can clearly perform the method of claim 31. Therefore claims 20 and 31 are rejected under the same rationale.
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Lavoie et al. (US 2018/0001928 A1).
	Regarding claim 13, Bevly does not explicitly state wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles.
	However, Lavoie teaches wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles (Lavoie Fig. 14 and ¶120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the articulation angle estimation device, as described by Bevly, to include a sensor along the pivot axis, as taught by Lavoie, because it creates a more robust system that provides a direct measurement of the 
With respect to claim 22: all limitations have been examined with respect to the system in claims 1-2, 8, and 12-13. The system taught/disclosed in claims 1-2, 8, and 12-13 clearly covers the limitations of the system in claim 22. Therefore claim 22 is rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        May 8, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669